

113 HR 1818 RH: Polar Bear Conservation and Fairness Act of 2013
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 149113th CONGRESS1st SessionH. R. 1818[Report No. 113–202]IN THE HOUSE OF REPRESENTATIVESApril 26, 2013Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesSeptember 10, 2013Additional sponsors: Mr. Kline, Mr. Coble, and Mr. YohoSeptember 10, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Marine Mammal Protection Act of 1972 to allow importation of polar bear trophies taken in sport hunts in Canada before the date the polar bear was determined to be a threatened species under the Endangered Species Act of 1973.1.Short titleThis Act may be cited as the Polar Bear Conservation and Fairness Act of 2013 .2. Permits for importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended to read as follows:(D)(i)The Secretary of the Interior shall, expeditiously after the expiration of the applicable 30-day period under subsection (d)(2), issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—(I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or(II)who has submitted, in support of a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested by the person before May 15, 2008, from a polar bear population from which a sport-hunted trophy could be imported before that date in accordance with section 18.30(i) of title 50, Code of Federal Regulations.(ii)The Secretary shall issue permits under clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this paragraph, subsection (d)(3), and sections 101 and 102. Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I). This clause shall not apply to polar bear parts that were imported before June 12, 1997.(iii)The Secretary shall issue permits under clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph or subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II). This clause shall not apply to polar bear parts that were imported before the date of enactment of the Polar Bear Conservation and Fairness Act of 2013..September 10, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed